945 F.2d 405
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bruce PITMAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-1480.
United States Court of Appeals, Sixth Circuit.
Oct. 1, 1991.

Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Bruce Pitman, proceeding without benefit of counsel, appeals from the district court's judgment dismissing with prejudice his petition to vacate sentence filed pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In his petition filed pursuant to 28 U.S.C. § 2255, Pitman alleged he received ineffective assistance of counsel, based on six separate instances of conduct, that rendered invalid his plea of guilty to one count of 18 U.S.C. § 922(g), Felon in Possession of Firearm(s).


3
Upon review, we hold that the district court did not err.   Pitman has failed to show that counsel's performance was deficient and that there is a reasonable probability that, but for counsel's errors, he would have not pleaded guilty and would have insisted on going to trial.   Hill v. Lockhart, 474 U.S. 52, 59 (1985);   Strickland v. Washington, 466 U.S. 668, 687-88 (1984).


4
Accordingly, we hereby affirm the judgment of the district court for the reasons set forth in the court's order dated April 5, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.